Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are subject to examination and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sawyer (US PGPub 2019/0132281).

Regarding claims 1 and 13, Sawyer teaches a method (Sawyer, see abstract, A two-tier Anycast addressing hierarchy enables deterministic traffic management in an Anycast system) comprising:
relaying media content to a target media destination through a first server (Sawyer, see paragraph 0027, The process identifies (at 420) a particular Anycast system location);
receiving a first response to the media content from the target media destination through a second server (Sawyer, see paragraph 0028, The process deterministically 
the second server generating a triggering event in response to receiving the first response (Sawyer, see paragraph 0029, The process identifies (at 450) the second-tier Anycast IP addresses that are advertised in the specific routes from each of the one or more other Anycast system locations selected at step 440);
the second server generating a request to a network routing control to respond to the triggering event (Sawyer, see paragraph 0030, The process dynamically modifies (at 460) DNS operation so that DNS queries for the subset of domain names or every Nth request previously resolving to the particular Anycast system location based on the first-tier cover route Anycast IP address are instead resolved to the one or more other Anycast system locations based on the second-tier Anycast IP addresses in the specific routes advertised from the one or more other Anycast system locations); and
the network routing control configuring the second server as a relay for the media content (Sawyer, see paragraph 0031, The process shifts (at 470) the specific amount of traffic from the particular Anycast system location to the one or more deterministically selected Anycast system locations as a result of the modified DNS operation).



Regarding claims 3 and 15, Sawyer teaches wherein the first response is a SYN-ACK (Sawyer, see paragraph 0023, The network router 255 uses Longest Prefix Matching (LPM) to select one of the multiple entries based on the addressing of received packets).

Regarding claims 4 and 16, Sawyer teaches wherein the media content is routed through an application to the target media destination, and a response to the triggering event is at least one of: changing an internal mapping of a networking layer between a location of the first server and the second server; changing the application that is routing the media content; and instructing the application to relay the media content through a different server (Sawyer, see paragraph 0030, The process dynamically modifies (at 460) DNS operation so that DNS queries for the subset of domain names or every Nth request previously resolving to the particular Anycast system location based on the first-tier cover route Anycast IP address are instead resolved to the one or more other 

Regarding claims 5 and 17, Sawyer teaches wherein the first server and the second server are disposed in an IP Anycast network and the network routing control is disposed in an IP Unicast network (Sawyer, see paragraph 0016, In particular, the embodiments provide an Anycast based system and Anycast methodology for shifting specific amounts of traffic or load from a first location of the Anycast system to one or more specifically selected second locations of the Anycast system without deviating from the Anycast addressing and routing, and without having to assign different Unicast addressing to the different locations).

Regarding claims 6 and 18, Sawyer teaches wherein the target media destination interfaces to the IP Anycast network via the IP Unicast network (Sawyer, see paragraph 0016, In particular, the embodiments provide an Anycast based system and Anycast methodology for shifting specific amounts of traffic or load from a first location of the Anycast system to one or more specifically selected second locations of the Anycast system without deviating from the Anycast addressing and routing, and without having to assign different Unicast addressing to the different locations).

Regarding claim 7, Sawyer teaches a network system controller (Sawyer, see paragraph 0046, FIG. 8 illustrates a computer system or server with which some embodiments are implemented) comprising:

a memory configured with instructions that when executed by the processor (Sawyer, see figure 8), cause the network system controller to:
relay media content from an upstream media source to a target media destination through a first server (Sawyer, see paragraph 0027, The process identifies (at 420) a particular Anycast system location);
receiving a request from a second server indicating that the target media destination responded with a first response to the media content through the second server (Sawyer, see paragraph 0028, The process deterministically selects (at 440) based on the monitoring, one or more other Anycast system locations to receive the specific amount of traffic. The one or more other Anycast system locations are selected based on the amount of excess capacity they have to absorb some or all of the traffic that is to be shifted), wherein the first server is an intended receiver of the first response by the target media destination and the first server and the second server are associated with a same IP address (Sawyer, see paragraph 0018, The first-tier Anycast cover route advertised from the various Anycast system locations has the same address or address subnet);
the second server generating a triggering event in response to receiving the first response (Sawyer, see paragraph 0029, The process identifies (at 450) the second-tier Anycast IP addresses that are advertised in the specific routes from each of the one or more other Anycast system locations selected at step 440);
the second server generating a request to a network routing control to respond to the triggering event (Sawyer, see paragraph 0030, The process dynamically modifies 
the network routing control configuring the second server as a relay for the media content (Sawyer, see paragraph 0031, The process shifts (at 470) the specific amount of traffic from the particular Anycast system location to the one or more deterministically selected Anycast system locations as a result of the modified DNS operation).

Regarding claim 8, Sawyer teaches the network routing control comprising a network routing application (Sawyer, see paragraph 0046, Such a computer system includes various types of computer-readable mediums and interfaces for various other types of computer-readable mediums that implement the various methods and machines described above (e.g., load balancing appliance, back-end server, etc.)).

Regarding claim 9, Sawyer teaches the network routing application implemented as a service (Sawyer, see paragraph 0019, Each PoP 210, 220, 230, and 240 provides access to a common set of content or services or responds to requests directed to a common set of domains).

Regarding claim 10, Sawyer teaches wherein configuring the second server as the relay for the media content comprises an exchange of server state information 

Regarding claim 11, Sawyer teaches further comprising network mapping functionality (Sawyer, see paragraph 0025, When traffic shifting is desired, Domain Name System (DNS) operation is dynamically modified to alter the resolution of some specific set of DNS queries that produce the deterministic amount of traffic to shift from the first-tier cover route address to the second-tier specific route address of a desired system location to receive the deterministic amount of traffic).

Regarding claim 12, Sawyer teaches the network mapping functionality configured to generate a network model using a machine learning system coupled to a real-time packet stream (Sawyer, see paragraph 0025, When traffic shifting is desired, Domain Name System (DNS) operation is dynamically modified to alter the resolution of some specific set of DNS queries that produce the deterministic amount of traffic to shift from the first-tier cover route address to the second-tier specific route address of a desired system location to receive the deterministic amount of traffic).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619.  The examiner can normally be reached on Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457